Citation Nr: 0022801	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a left ankle injury to 
include degenerative joint disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from September 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the left ankle.  A notice of disagreement was 
received in April 1999.  A statement of the case was issued 
in May 1999.  A substantive appeal was received from the 
veteran in May 1999. 

It is noted, however, that from a review of the record, it is 
apparent that the veteran and his representative are 
contending that the veteran's left ankle degenerative joint 
disease is a residual of a left ankle injury, and it is noted 
that a claim of entitlement to service connection for the 
residuals of a left ankle injury was denied by the Board in 
an October 1998 final decision. 38 U.S.C.A. § 7104 (West 1991 
& Supp. 2000) 38 C.F.R. § 20.1100 (1998).  As such, this 
claim can only be reopened and the former disposition 
reviewed if new and material evidence has been presented or 
secured with respect to the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  Therefore, the issue in 
appellate status is as characterized above.  


REMAND

The veteran and his representative claim that service 
connection is warranted for a left ankle disorder to include 
degenerative joint disease.  As noted in the "introduction" 
portion of this remand, the issue currently in appellate 
status is whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for the residuals of a left ankle injury, 
to include degenerative joint disease.  

In this regard, it is pointed out that the United States 
Court of Appeals for Veterans Claims (hereinafter the Court), 
in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), held 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), in Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), created a three-step process for reopening 
previously denied claims (a two-step process set out in Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991), had previously 
been applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West 12 Vet. App 203 
(1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis or, in this 
case, since the RO decision dated in August 1996.  Evans.

A review of the record reflects that recently, evidence 
(dated in late July 1999) was received by the Board, which, 
from the Board's review, may be pertinent to this claim.  In 
this regard, the Board notes out that, pursuant to 38 C.F.R. 
§§ 19.37, 20.1304 (c) (1999), any pertinent evidence, not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of this evidence.  As 
such, this claim must be REMANDED to the RO for the following 
action:

1.  The RO should review the recently 
submitted evidence and re-adjudicate the 
veteran's application to reopen a claim 
of entitlement to service connection for 
the residuals of a left ankle disorder, 
to include degenerative joint disease, in 
accordance with all pertinent legal 
authority, noted above.  See 38 C.F.R. 
§ 3.156 (1999).

If it is determined that new and material 
evidence has been submitted sufficient to 
reopen this claim, a determination should 
then be made as to whether the claim is 
well-grounded based on all of the 
evidence of record; if the claim is 
determined to be well-grounded, the RO 
can then evaluate the merits of the claim 
after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins. 

2.  If the benefits sought remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame. See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




